Given, J.
(dissenting). — I do not concur in the conclusion of the majority, and my reasons, briefly stated, are-these: The receiver had authority to carry- on the business,. *282and to purchase material and stock; therefore I think he might incur an indebtedness for what he purchased, and execute his notes as receiver to evidence that indebtedness. The-conclusion of the majority is based upon the finding that he had no authority to execute the notes as receiver, and in this I think the majority are in error. After stating the general rule as to agents executing negotiable paper, it is said: “The only exception arises where, by necessary implication, the duties to be performed cannot be discharged without the exercise of such power.” I think this case is within the exception'. While the receiver acts in a representative capacity, he does so in a different sense from that of agents. He is an officer of the court, and does not act for a principal in the sense that agents do, but for the court, the creditors, and the debtor; therefore the rules applicable to agents are not controlling in determining the scope of his authority. That plaintiff dealt with defendant as receiver cannot be doubted. They joined in asking the appointment, received payment of existing debts from him as receiver, and sold him material as such, and received pay therefor from him as receiver, and knew he was acting as such, when ■ the goods were sold to him and when the notes in suit were taken. It is equally clear that the defendant intended to give, and the plaintiff to receive, these notes as his notes as receiver, and that by mutual mistake as to what was required they were not signed by him as receiver. It is said that the district court had no authority over defendant as receiver. Concede it, but it was not asked to, and did not assume to, exercise such authority. It was asked to charge defendant individually on the notes, and it said, “No.” That court found that, by mistake, the notes were not executed, as intended, by James Hickey as receiver, and therefore reformed the notes according to the fact, and held that James Hickey was not personally liable thereon. I do not believe that technical rules as to agents should be allowed *283to prevent a court of equity from enforcing, between these parties, just what they intended should be the relations and obligations to each other.